Order modified by reducing the alimony from fifty dollars to thirty dollars a week, and as so modified affirmed, upon the ground that in view of the facts that the wife has sold the Staten Island home and so made it impossible for the husband to support the family there, and has taken up her residence with her mother at White Plains, and is herself of far greater pecuniary means than her husband, we think that reduced allowance should be made from his small earnings for her support there and that of her children, so far as they may reside with her. Blaekmar, P. J., Mills, Rich, Putnam and Jaycox, JJ., concur.